DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2019/096726 filed 07/19/2019, which claims benefit of the Chinese Application No. CN201810842312.5, filed 07/27/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, and 10-12 in the reply filed on 07/18/2022 is acknowledged. Therefore, Claims 4-9, and 13-17 are withdrawn and Claims 1-3, and 10-12 are pending examination as discussed below.

Claim Interpretation
Regarding Claim 2, the claim recites “wherein the spring steel has a microstructure that is a tempered troostite + sorbite structure”. The examiner points out that both terms are outdated and obsolete terminology for the phase known commonly as tempered martensite. The examiner points out that Sugino (U.S. Patent No. 4,375,995) teaches: “As a result of the foregoing conventional heat treatment, the microstructure thus obtained becomes tempered ‘sorbite’, which is an obsolete term for tempered martensite” (column 3, lines 28-31). Additionally, the examiner points out that Okitsu (U.S. 2009/0188589) teaches “Troostite, which is not often used now, is categorized as tempered troostite and quenched troostite…Tempered troostite, which is a structure produced when martensite is tempered consist of fine ferrite and cementite, but is practically tempered martensite” (paragraph [0216]); and further “Sorbite, which is not often used now, is categorized as tempered sorbite and quenched sorbite…Tempered sorbite is a mixed structure of cementite and ferrite, which are precipitated and grown spherically by tempering of martensite, but the tempered sorbite is practically tempered martensite” (paragraph [0217]). As such, the examiner will interpret both tempered troostite and tempered sorbite as being tempered martensite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2, the claim recites “wherein the spring steel has a microstructure that is a tempered troostite + sorbite structure”. The examiner points out that this is considered to be indefinite as it is unclear if the microstructure is intended to be tempered troostite and sorbite or tempered troostite and tempered sorbite. Until further clarification the examiner will interpret this to mean that both the troostite and sorbite are tempered. 
Regarding Claim 2, the claim recites “wherein the spring steel has a microstructure that is a tempered troostite + sorbite structure”. The examiner points out that as explained above in the Claim Interpretation section - these are both considered to be outdated and obsolete terms for the same microstructural phase, i.e., tempered martensite. Until further clarification the examiner will interpret this claim to mean the microstructure that includes tempered martensite. 
Regarding Claim 2, the claim recites the phrasing “monoparticle inclusions”. However, the examiner is unsure what this term is intended to mean. The examiner has searched the term on Google, and PE2E and the only result is the instant application. The examiner respectfully points out that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Until further clarification the examiner will interpret this term to mean any inclusion of any type. Claim 10 is rejected as being dependent upon the above rejected claim 2. 
Regarding Claim 3, the claim recites the property “machining strength” - the examiner is unaware of what this property is intended to mean. The examiner has searched the term on Google, and PE2E and the only result is the instant application. The examiner respectfully points out that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP-60116720-A).

Regarding Claim 1, Claim 11, and Claim 12, Nakazato teaches a superior spring steel (paragraph [0001]). Nakazato teaches a steel compositional range that overlaps with the instant claim and further an example that anticipates the claimed composition (Machine Translation - paragraph [0001]; Original Disclosure - Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
The examiner notes that within example “11” of Nakazato, the amounts of Si, Mn, Nb, N, and S are outside of the instant range by several hundredths of a percent. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the amounts in question are so minute, the example of Nakazato would possess the same properties as the instant composition. 
Furthermore, the examiner points out that example 11 of Nakazato satisfies the relationship required by Claim 1, Claim 11, and Claim 12 as shown below within (1) through (3). 



0.02 ≤ (2Nb+V)/(20N+C) ≤ 0.40                                               (1)
0.02 ≤ (2(0.07)+(0.15))/(20(0.014)+(0.60)) ≤ 0.40                                 (2)
0.02 ≤ 0.33 ≤ 0.40                                                           (3)
0.045 ≤ 0.33 ≤ 0.37                                                          (4)
0.15 ≤ 0.33 ≤ 0.37                                                           (5)



Table I - A comparison of the instant claim 1 and ranged composition and example 11 of Nakazato (JP-60116720-A)
Chemical Component
Instant Claim 1
(mass %)
Nakazato
(mass %)
Nakazato “11”
(mass %)
Consists Of
C
0.52 - 0.62
0.50 - 0.70
0.60
Si
1.20 - 1.45
0.50 - 2.50
1.49
Mn
0.25 - 0.75
0.50 - 1.50
0.77
Cr
0.30 - 0.80
0.20 - 1.0
0.39
V
0.01 - 0.15
0.02 - 0.30
0.15
Nb
0.001 - 0.05
0.01 - 0.30
0.07
N
0.001 - 0.009
0.01-0.20
0.014
O
0.0005 - 0.0040
≥ 0.002
0.0013
P
≤ 0.015
0
0.015
S
≤ 0.015
0
0.017
Al
≤ 0.0045
0
0.001
Fe and unavoidable impurities 
Remainder
Remainder
Remainder



Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP-60116720-A) as applied to claim 1 above, and further in view of Kochi (U.S. 2010/0224287), and Linzer (U.S. 2014/0072824). 

Regarding Claim 2, Nakazato teaches avoiding inclusions (including monoparticle inclusions) altogether which is considered to meet the limitation of “and a maximum width of monoparticle inclusions ≤ 30µm” (bottom of page 1 through the top of page 2 of the machine translation). However, Nakazato is silent to an intended microstructure. 
Kochi teaches a high-strength spring steel (abstract). Kochi teaches a microstructure that includes tempered troostite + sorbite (i.e., tempered martensite); and original austenite having a grain size of less than 80µm (paragraph [0065]). Kochi teaches this microstructure allows for fracture resistant spring steel (paragraph [0065]). 
Linzer teaches a method for producing steel (abstract). Linzer teaches a microstructure including alloying nitride and carbide precipitates being in the range of 2-12 nm (paragraph [0099]). Linzer teaches this feature as enhances the steels strength (paragraph [0099]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakazato with the concepts of Kochi and Linzer with the motivation of producing a steel having enhanced fracture resistance and strength. 
Regarding Claim 3 and Claim 10, the examiner notes that Nakazato is silent to the properties including machining strength, area reduction ratio, and fatigue life cycles. However, the examiner points out that if one uses the microstructural concepts of Kochi and Linzer with the invention of Nakazato, one would appreciate that the composition and microstructure of the combination of references is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the properties including the machining strength being ≥ 2020 MPa, the area reduction rate being ≥ 40%, and the fatigue life being ≥ 800,000 cycles would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735